Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
In claim 1, lines 3-6, the phrase “a removal channel communicating with the feeding channels and usable for removing a remainder of the discharge material remaining in the feeding channel” is unsupported because one/a removal channel is not in communication with each of the plurality of feeding channels in the applicant’s invention.  For the purpose of examination, the phrase “a plurality of removal channels wherein each of the plurality of removal channels communicating with each of the plurality of feeding channels and usable for removing a remainder of the discharge material remaining in each of the plurality of feeding channels” is assumed (see applicant’s Fig 3 for each of the removal channels, 12a and the plurality of feeding channels 11).
Furthermore, in claim 1, lines 16-17, the phrase “a suction tube connectable to the removal channel and usable for sucking the remainder of the discharge material remaining in the feeding channel and the discharge nozzle…” is not clearly supported because “a suction tube connectable to each of the plurality of removal channels and usable for sucking the remainder of the discharge material remaining in the one of the plurality of feeding channels and respective one of the plurality of discharge nozzles through each of the removal channels” is not claimed (see applicant’s Fig 4).  For the purpose of examination, the phrase “a suction tube connectable to each of the plurality of removal channels and usable for sucking the remainder of the discharge material remaining in one of the plurality of feeding channels and respective one of the plurality of discharge nozzles through each of the plurality of removal channels” is assumed.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 13-14, the phrase “the discharge nozzle” lacks proper antecedent basis.  For the purpose of examination, the phrase “one of the plurality of discharge nozzles” is assumed.
In claim 3, lines 3 & 5 twice, the phrase “the feeding channel” lacks proper antecedent basis.  For the purpose of examination, the phrase “one of the plurality of feeding channels” is assumed.
In claim 3, lines 6-7, the phrase “the discharge nozzle” lacks proper antecedent basis.  For the purpose of examination, the phrase “one of the plurality of discharge nozzles” is assumed.
In claim 3, line 9, the phrase “the discharge nozzle” lacks proper antecedent basis.  For the purpose of examination, the phrase “one of the plurality of discharge nozzles” is assumed.
In claim 3, line 10, the phrase “the feeding channel” lacks proper antecedent basis.  For the purpose of examination, the phrase “one of the plurality of feeding channels” is assumed.
In claim 3, lines 10-11, the phrase “the removal channel” lacks proper antecedent basis.  For the purpose of examination, the phrase “one of the plurality of removal channels” is assumed.

In claim 3, lines 15-16, the phrase “the removal channel” lacks proper antecedent basis.  For the purpose of examination, the phrase “one of the plurality of removal channels” is assumed.
In claim 4, line 4, the phrase “the feeding channel” lacks proper antecedent basis.  For the purpose of examination, the phrase “one of the plurality of feeding channels” is assumed.
In claim 5, line 3, the phrase “a suction tuber” lacks proper antecedent basis.  For the purpose of examination, the phrase “the suction tube” is assumed.
In claim 5, line 5, the phrase “the removal channel” lacks proper antecedent basis.  For the purpose of examination, the phrase “one of the plurality of removal channels” is assumed.
In claim 6, line 8, the phrase “the removal channel” lacks proper antecedent basis.  For the purpose of examination, the phrase “one of the plurality of removal channels” is assumed.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  JP 2016-96303 (see English Translation) teaches a substrate processing apparatus that discharge a processing liquid through a plurality of nozzles (3) supplied from the supply unit 10 same number as the number of nozzles (see para [0023] and Fig 1), and the supply unit provided with pumping via a pipe and a valve open/close and adjust processing liquid in the pipe of the nozzle (capable of selectively discharge the processing liquid).  However, JP’303 lacks teach a nozzle head provided with a plurality of removal channels and a suction tube connectable to each of the removal channels for sucking the remainder of the discharge material remaining in one of the plurality of feeding channels and respective one of the plurality of discharge nozzles.  Shelor (US 1,413,797) teaches (see Figs 1-2 and 5) a botte filling apparatus having a head, a plurality of feeding channels (tubes 18), discharge nozzles (20), the plurality of feeding channels provided with a removal channel (connection 46) and a suction tube connectable to the removal channel for sucking the remainder of the discharge material remaining in one of the plurality of feeding channels and respective one of the plurality of discharge nozzles (see Fig 3 and page 8, lines 57-67) to prevent dripping of liquid from the nozzles.  Shelor is not in the same field of endeavor and does not disclose a delivery tube selectively delivering to one of the feeding channels.  There is no reason to combine Shelor’s bottle filling apparatus with a pair of filler heads having suction means connectable to the removal channel with JP’303’s substrate processing .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEWEBDAR T TADESSE whose telephone number is (571)272-1238. The examiner can normally be reached 7.00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YEWEBDAR T. TADESSE
Primary Examiner
Art Unit 1717



/YEWEBDAR T TADESSE/